Order entered April 15, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-00259-CR

                           THOMAS JASON THOMPSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 296-81178-2011

                                             ORDER
 The Court REINSTATES the appeal.

       On March 26, 2013, we ordered Kimberly Smith removed as appellant’s appointed attorney

and ordered the trial court to appoint new counsel to represent appellant. We have received the

reporter’s record from the trial court’s April 8, 2013 hearing at which he found appellant does desire

to pursue the appeal and Pamela Lakatos has been appointed to represent appellant.

       We DIRECT the Clerk of this Court to list Pamela Lakatos as appellant’s appointed

attorney of record.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

                                                        /s/   LANA MYERS
                                                              JUSTICE